B2030 (Form 2030) (12/15)

                                              UNITED STATES BANKRUPTCY COURT
                                                              Northern District of Illinois
In re                           Samantha M Corbin                                                   Case No.                19-19321
                                     Debtor                                                                                 (If known)
                                                                                                    Chapter                 Chapter 7

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR - AMENDED
        1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the abovenamed debtor(s) and that
           compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
           rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection w ith the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                                                   $1,000.00

             Prior to the filing of this statement I have received                                                                              $0.00

             Balance Due                                                                                                                   $1,000.00

        2. The source of the compensation paid to me was:
                         Debtor                                      Other (specify)

        3. The source of the compensation paid to me is:
                         Debtor                                      Other (specify)

        4.       I have not agreed to share the above-disclosed compensation with any other person unless they are
                 members and associates of my law firm.
                 I have agreed to share the above-disclosed compensation with a other person or persons who are not
                 members or associates of my law firm. A copy of the agreement, together with a list of the names of
                 the people sharing in the compensation, is attached.
        5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
                 a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
                    bankruptcy;
                 b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
                  c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
        6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                         CERTIFICATION
     I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the
  debtor(s) in this bankruptcy proceedings.
                      4/17/2020                                                          /s/ Yisroel Y Moskovits
                         Date                                                             Signature of Attorney


                                                                                            Semrad Law Firm
                                                                                            Name of law firm
                                       CONTRACTFORCONVERSIONLEGALSERVICES
                                                                 
           TheSemradLawFirmLLC(the“Firm”)hasagreedtorepresentSamantha        M. Corbin   
           (the“Client(s)”)conditionedontheClient(s)enteringintothisagreementafterthefilingthe
           NoticeofConversiontoChapter7BankruptcycasetopaytheFirmforservicesrenderedafter
           theconversionofthecase.
           
           TheClient(s)hasfiledaChapter7Bankruptcy,Case19-19321          (THE“Case”).
           
           TheFirmwillforebearfromrequestingtowithdrawfromrepresentingClient(s)solongas
           Client(s)signsthisagreementwithinten(10)daysoftheconvertingtheCase.
           
           TheClient(s)hasbeenadvisedthatintheeventClient(s)refusestosignthisagreement,
           Client(s)willowenomoneytotheFirmforanyservicesrenderedinthisCaseandtheFirm
           mustcontinuetorepresentClient(s)inallaspectsofthiscaseuntilpermittedbytheBankruptcy
           Courttowithdrawfromrepresentation.
           
           TheClient(s)hasbeenadvisedthatintheeventClient(s)refusestosignthisagreement,
           Client(s)mayhireanotherattorneyapartfromtheFirmtorepresentClient(s)intheCase.
           
           TheClient(s)hasbeenadvisedthatClient(s)mayconsultanotherattorneyapartfromtheFirm
           astowhetherClient(s)shouldenterintothisagreement.
           
           NOW, THEREFORE, in consideration of the promises and forbearances made herein, the
           sufficiencyofwhichisherebyexpresslyacknowledged,thePartiesagreetothefollowing:
           
               1. ScopeofRepresentation.TheFirmwillberepresentingtheClient(s)inallaspectsofthe
                   CaseexceptforanyadversaryproceedingsthatmaybefiledagainsttheClient(s).The
                   scopeofthisrepresentationdoesnotincludeanyothercivilorcriminalproceedings.
           
               2. Fees.
           
                        a. TheFirmagreestoprovidethefollowingServices:
                                 i. AdviseClient(s)oftherequirementtoattendthemeetingofcreditors
                                     andnotifyClient(s)ofthedate,time,andplaceofthemeeting;
                                ii. AdviseClient(s)oftherequirementtoattendadebtoreducationcourse
                                     andprovideacertificateofcompletiontotheFirm;
                               iii. SendnoticeoftheCasefilingtocreditors;
                               iv. Correspondwithcreditorsregardinganymattersnecessaryforthe
                                     administrationoftheCase,includingtoceasepayrollgarnishments,
                                     unfreezebankaccounts,orrecoverpropertythatwasimproperlyseized
                                     byacreditor;
                                v. TimelysubmittotheChapter7trusteeproperlydocumentedproofof
                                     income,taxrecordsaswellasanyothernecessarydocumentation;




Document Ref: M3GBF-QEIRY-WTSW2-CVPCN                                                                         Page 1 of 3
                                  vi. Provideknowledgeablelegalrepresentationatthemeetingofcreditors
                                        aswellasanycontinuedorrescheduledmeetingsintimeforcheckin
                                        andtheactualexamination;
                                 vii. Timelyprepareandfilethenoticeofcompletionofthedebtoreducation
                                        course;
                                viii. IftheFirmwillbeemployinganotherattorneytoattendthemeetingof
                                        creditors,personallyexplaintoClient(s),inadvance,theroleandidentity
                                        oftheotherattorneysandprovidethatattorneywiththeCasefilein
                                        sufficienttimetoreviewitandproperlyrepresentClient(s)atthe
                                        meeting;
                                   ix. TimelynegotiatewiththeTrusteeregardinganypropertyoractionsthat
                                        theTrusteemaypursuethatmaybeadversetoClient(s)interests;
                                    x. Timelyprepare,file,andserveanynecessarystatements,amended
                                        statements,amendedschedulesandanychangeofaddress,in
                                        accordancewithinformationprovidedbyyouClient(s);
                                   xi. Monitorallincomingcaseinformation,includingbutnotlimitedto,
                                        Reaffirmationagreements,noticeofauditsbytheUSTrustee,
                                        correspondencefromClient(s)oranyinterestedparties;
                                  xii. Reviewandnegotiate,ifnecessary,anyreaffirmationagreementsand
                                        personallyexplainthetermsofsaidagreementstoClient(s);
                                 xiii. BeavailabletorespondtoClient(s)’questionsthroughoutthetermofthe
                                        case;
                                 xiv. Reviewandtimelyrespond,ifnecessary,toTrusteemotionstodismiss
                                        theCase;
                                  xv. Reviewandtimelyrespond,ifnecessary,tomotionsforrelieffromstay;
                                 xvi. Prepare,file,andserveallappropriatemotionstoavoidliens;
                                xvii. Prepare,file,andserveallappropriatemotiontoredeem;
                               xviii. SendInReMendiolaletterstopreviouslyundisclosedcreditors;and
                                 xix. Provideanyotherlegalservicesnecessaryfortheadministrationofthe
                                        case;and
                                  xx. ProvidepostdischargeservicessuchasareviewofClient(s)’creditreport
                                        andadvisingClient(s)regardingpossibledischargeviolationsthatmay
                                        haveoccurred.
            
                         b. TheSemradLawFirmagreestoaccept$1000.00
                                                                           inattorneyfeesplus
                              25.00incostsafterthecaseisfiled.
                             $
            
                3. RetainersandPaymentstotheFirm.
            
                         a. ThefeebeingchargedisaflatfeeforservicesrenderedduringtheCaseandwill
                             beappliedwithouttheneedfortheFirmtokeepdetailedtimerecordsforthe
                             specificservicesperformed.
            



19-19321                                   Samantha M. Corbin

 Document Ref: M3GBF-QEIRY-WTSW2-CVPCN                                                                                   Page 2 of 3
                        b. AnyfundspaidtotheFirmshallimmediatelybecomepropertyoftheFirmand
                            willbedepositedintotheoperatingaccountoftheFirmandwillbeusedfor
                            generalexpensesofthefirm.
           
                        c. Whileitisordinarilyanoptiontodepositfundswithanattorneythatshall
                            remainpropertyoftheClient(s)assecurityforfutureservices,theFirmdoesnot
                            representclientsundersuchasecurityretainerbecausebankruptcycases
                            requiremanydisparatetasksandfunctionsfortheattorneysandsupportstaff;
                            someofwhichrequirelegalexpertisewhileothersmayonlybeministerialin
                            nature.ThebenefittoClient(s)isthefirm’scommitmenttoperformanyandall
                            worknecessarytorepresentClient(s)inthisCase.
           
               4. RighttoHireNewCounsel.Client(s)hastherightatanytimetoterminatetheFirm’s
                   representationandhirenewcounsel.ShouldClient(s)refusetosignanagreementafter
                   thefilingofyourbankruptcycasetopaytheFirmforservicesrenderedafterthefilingof
                   theCase,andtheFirmmovestowithdrawfromrepresentation,Client(s)isstrongly
                   encouragedtohirenewcounsel.
           
               5. ConflictWaiver.Thereisaninherentconflictwhereverattorneysrepresentdebtorsin
                   bankruptcyforafee.TheFirmisworkingtoalleviatefinancialissues,whileatthesame
                   timechargingafee.Therehavealsopreviouslybeencasesthatquestionedwhether
                   askingyoutosignanagreementafterthefilingofyourbankruptcycasetopaytheFirm
                   forservicesrenderedafterthefilingofyourcasepresentsapossibleadditionalconflict
                   ofinterest.TheFirmmayonlyrepresentyouifthatrepresentationwillnotbe
                   materiallylimitedbytheFirm’sowninterests.Webelieveourabilitytorepresentyou
                   willnotbeaffectedbyyourongoingobligationtopayourpostpetitionfee.Bysigning
                   thisagreement,youarewaivingthisconflictandareallowingustorepresentyou.You
                   donothavetowaivethisconflictofinterestandcaninsteadchoosefortheFirmnotto
                   representyou.Youalsohavetherighttoconsultseparatecounseltodiscusswhether
                   youshouldwaivethisconflict.
           
           Date:4/13/2020
           
           
           Signed:
                   
                   
                     /s/Yisroel Y. Moskovits
                   _____________________________________
                   Attorney,TheSemradLawFirmLLC
           
           
            {signature:debtor}
           _____________________________________       ____________________________________
           Client                                Client
           Samantha M. Corbin


Document Ref: M3GBF-QEIRY-WTSW2-CVPCN                                                                              Page 3 of 3
                                                                Law Offices of
                                                    The Semrad Law Firm, LLC
                                                           Accounting Department
                                             10 N. Martingale Rd. #400, Schaumburg IL 60173
                                         Phone: (855) 206-1524 Email: Accounting@SemradLaw.com
                                                          www.DebtStoppers.com


                           CREDIT/DEBIT CARD AUTHORIZATION FORM
                                                                                                            PAYMENT SCHEDULE:
      Intake Attorney:      N/A
                                                                                                             DATE             AMOUNT
      RJS Employee:         imoskovits@semradlaw.com
                                                                                                            04/24/2020               125.00
       Client Name:         Corbin, Samantha M
                                                                                                            05/08/2020               125.00
       File Number:         532791-001
                                                                                                            05/22/2020               125.00
           Amount Paid Today:                                $0.00                                          06/05/2020               125.00
           Post-dated Payment Total:                     $1025.00                                           06/19/2020               125.00
           Total Paid Under Agreement:                   $1025.00                                           07/03/2020               125.00
                                                                                                            07/17/2020               125.00
      Agreement Type:          Chapter 7
                                                                                                            07/31/2020               125.00
                                                                                                            08/14/2020                25.00
                                                                                                       TOTAL                      $1025.00


       Card Info:           Debit Card

       Card Number:         7728

       Expiration:          11/2023

       Name:                Corbin, Samantha M

       Address:             929 Casey Court
                            Apt, 4
                            Schaumburg, IL 60173
       Email:               samcorbin48@gmail.com




     Authorization:

     I authorize The Semrad Law Firm LLC to charge the credit card indicated in this authorization form per the terms outlined
     above. I understand that this authorization will remain in effect until the full amount of attorney’s fees are paid in full, and I
     agree to notify The Semrad Law Firm of any changes in my account information. I certify I am an authorized user of this
     credit/ debit card and that I will not dispute the scheduled payments with my credit card issuer.

     Cardholder Signature          {signature:debtor}                                              Date       04-16-2020

Document Ref: WYBX3-OYVFC-RBPKS-XTXKL                                                                                                     Page 1 of 1
